SLOVITER, Circuit Judge,
dissenting.
I believe that even if the majority has correctly predicted Pennsylvania law, plaintiffs provided ample evidence from which the jury could have inferred that Maassen was conscious of the risk his conduct created and that, therefore, we should not disturb the award of punitive damages.
As the majority opinion recognizes, Pennsylvania’s law of punitive damages is not entirely clear. In the plurality opinion in Martin v. Johns-Manville Corp., 508 Pa. 154, 494 A.2d 1088 (Pa.1985), two Justices of the Pennsylvania Supreme Court, one being Judge Hutchinson now of this court, held that punitive damages may be assessed only when the defendant knew or had reason to know of a high risk, and acted or failed to act in conscious disregard of or indifference to that risk. 494 A.2d at 1096-98. The other Justices did not adopt this view, and, indeed, two Justices explicitly disavowed the plurality’s approach, stating that it was inconsistent with prior Pennsylvania cases that had permitted punitive damages when a defendant knows or has reason to know of facts that would cause a reasonable man to realize the existence of a risk to others. 494 A.2d at 1101-02 (McDermott, J., and Papadakos, J., concurring in the result). Although the Pennsylvania Superior Court and district courts applying Pennsylvania law have followed the Martin plurality in a variety of circumstances, none has done so in the context of a motor vehicle accident. I, unlike the majority in this case, am not convinced that the Pennsylvania Supreme Court would adopt the standard set forth in the Martin plurality opinion were it confronted with the issue before us today. However, accepting arguendo the standard adopted by the plurality until the Pennsylvania Court clarifies the state of the law, I believe that plaintiffs produced sufficient evidence to sustain the award of punitive damages.
Jeffrey Maassen’s conduct which led to Burke’s death was shocking. He lied about his driving experience to get his job as a truck driver. At the time of the accident he had already driven over fourteen hours in violation of a federal trucking regulation and was driving above the speed limit. After the accident he falsified records to hide his violation of federal law. Viewing the evidence at trial in the light most favorable to plaintiffs, we can conclude, as the jury could have, that Maassen had fallen asleep at the wheel.
*185The majority finds that “[t]he record is critically deficient of evidence showing that Maassen consciously appreciated the risk” of driving more than the 10 hours a day permitted by federal regulation. Maj. op. at 183. However, Maassen admitted that he knew of the federal requirements he had violated. Although there is no direct evidence that Maassen knew of the risks created by his conduct, the fact that he falsified records to disguise the length of time he had driven would support a finding that he realized the connection between driving excessive hours and untoward consequences, such as that which occurred here.
The risk of a relatively inexperienced truckdriver driving a large tractor-trailer over fourteen hours a day while exceeding the speed limit is so patently apparent that one need not rise to the level of intelligence of a “reasonable” person to appreciate the danger. Surely Pennsylvania would conclude that there is some conduct, other than the proverbial call of fire in a crowded theater, which by its very nature carries an obvious risk of danger. It is both illogical and unfair to require evidence of a subjective appreciation of the risk of danger in such situations.
It is not inconsistent with the Martin plurality to permit the jury to infer that people are aware of the risks of obviously dangerous acts. In Martin, the issue was whether an insulation worker, who developed asbestosis while working with asbestos products manufactured by the defendants, was entitled to punitive damages because defendants had not placed warning labels on their products in the period before 1964 even though the medical profession then knew the dangers asbestos posed. 494 A.2d at 1095. In analyzing whether punitive damages were appropriate, the Martin plurality stressed that the distinction between ‘indifference to a known risk’ and ‘failure to appreciate the risk created by a known danger’ is “particularly important in determining what facts justify punitive damages in cases where, as here, liability is based on failure to warn against the risk of a disease with a long latency period arising out of exposure to a useful but unavoidably dangerous product.” Id. at 1097. The Martin plaintiffs did not argue that defendants appreciated the risks asbestos installers faced; they had merely argued that defendants had access to literature that would warn them of the risks. Id. at 1100.
In contrast to the Martin situation, where an appreciation of the risks required research and technical expertise, the risks associated with driving a tractor-trailer for an extended period without a rest, at an illegal speed, and without adequate experience are apparent to anyone with average intelligence. Thus, the unwillingness of the Martin plurality to infer the defendant’s appreciation of the risk in Martin does not portend the same reluctance in this situation.
It is of some significance to the inquiry before us that in Kirkbride v. Lisbon Contractors, Inc., 521 Pa. 97, 555 A.2d 800 (1989), the Pennsylvania Supreme Court limited the Martin plurality’s decision that punitive damages must bear a reasonable relationship to the amount of compensatory damages awarded to the products liability context in which Martin arose. After noting in Kirkbride “that this proposition did not command a majority,” 555 A.2d at 803, the court commented that the “genesis for this theory appears to have arisen out of products liability litigation as an attempt to prevent a single plaintiff from receiving punitive damages owed to all consumers.... [T]he harm it was intended to prevent is not present in this case. Therefore, any reliance upon Martin in the appeal sub judice would be misplaced.” Id. It thus seems likely to me that the same court will, when the opportunity arises, similarly limit the Martin plurality’s view that punitive damages may be awarded only where there is proof that the defendant was subjectively conscious of the risk s/he created.
Although we have not explicitly made the distinction between products liability cases and other Pennsylvania torts, in fact we have applied the Martin plurality approach only in an asbestos case. See Wisniewski v. Johns-Manville Corp., 812 F.2d 81 (3d Cir.1987). In other contexts, we have upheld the award of punitive dam*186ages. For example, in Woodson v. AMF Leisureland Centers, Inc., 842 F.2d 699 (3d Cir.1988), we sustained punitive damages on behalf of a barmaid in a lounge owned by the defendant who was fired for refusing to serve an alcoholic beverage to a visibly intoxicated patron. In upholding the award we looked to the Pennsylvania “policy to safeguard the lives of innocent motorists and pedestrians,” as evidenced by its dramshop law, id., and to Pennsylvania decisions holding that evidence of driving while intoxicated may be a sufficient basis for the award of punitive damages. Id. (discussing Focht v. Rabada, 217 Pa.Super. 35, 268 A.2d 157, 161 (1970)). We noted that the Pennsylvania court had stated that “[ajutomobiles represent the most lethal and deadly weapons today entrusted to our citizenry.” Id. In Woodson we did not require proof that defendant knew the risks of drunk driving or that the state dramshop act was designed to prevent the firing of employees such as plaintiff. We inferred the necessary knowledge from the obviousness of the risk and the importance of the policies at stake.
Because I believe that the risk of Maas-sen’s conduct was obvious and that the policies at stake here are comparable to those in Woodson, I respectfully dissent from the majority’s judgment overturning the jury’s punitive damage award.